Pierpoint, J.
It is by law made the duty-of the prudential committee of every school district, “to see that fuel and furniture, and all appendages and things necessary for the advantage of the school, be provided.” No question is made in this ease but that all the articles furnished to the district, and for which this suit is brought, were such as the plaintiff, as prudential committee, was by the statute required to furnish, and were necessary at the time they were furnished. |t
But it is said he cannot recover for the wood, because it was not furnished in the way that the district had been in the habit for many years of having the wood furnished. The statute provides that school districts may, at a meeting legally warned for that purpose, vote to defray the expense of fuel by apportioning the same to the scholars. It does not appear that this district had ever taken any vote upon the subject, but their custom had been, to apportion the wood itself to the scholars, and if sufficient was not procured in that way, to sell the right of furnishing the deficiency to the lowest bidder. This custom we think was not binding upon the prudential committee, as a vote might have been, but he had the right if he thought best, to adopt a different course, and it appears that during the two winters when he was the committee, on finding there was a deficiency of two cords of wood each winter, he furnished it himself and charged the price of it to the district. This he might well do, especially as it does not appear that he charged any more for it than it would have cost if he had procured it of any one else. Having furnished the wood he had no right to assess the amount upon the scholars or the district without a vote of the district authorizing him to do so.
As to the claim of four dollars -for two blackboards, it appears that the plaintiff was the owner of the blackboards, and had allowed the district to use them for many years, until one of them was worn out. He made a claim upon the district’ for them, which was not paid, until finally the prudential committee compromised the matter with him, and agreed to pay him four dollars and take the remaining board. This we think it was competent for the prudential commit *524tee, as the general financial agent of the district, to do, and that the claim was properly allowed by the referee.
The right of the plaintiff to recover for the other items of his account is not seriously questioned.
Judgment of the county court is affirmed.